Citation Nr: 1726207	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-32 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include a neurocognitive disorder, bipolar disorder, anxiety disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	Joseph Whitcomb, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1977 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran filed a notice of disagreement (NOD) in May 2011.  A statement of the case (SOC) was provided in November 2011.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in November 2011.  

In October 2015, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file and reviewed accordingly.  

This case was previously remanded in February 2016 after the Board found that the Veteran submitted new and material evidence and reopened the claim.  

The Board notes that the claim for service connection for an acquired psychiatric disorder was most recently characterized as a claim for service connection for bipolar disorder and major depressive disorder; however, the disorders raised by the record include bipolar disorder, a neurocognitive disorder, anxiety disorder, and depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Hence, the Board has recharacterized the Veteran's claim as a claim seeking entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, a neurocognitive disorder, a depressive disorder, and anxiety disorder to encompass the Veteran's various psychiatric diagnoses.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's neurocognitive disorder clearly and unmistakably preexisted service, and clearly and unmistakably was not aggravated by service. 

2.  The most probative medical evidence of record shows that the Veteran's acquired psychiatric disorders did not manifest in service and are not otherwise etiologically related to his military service.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include a neurocognitive disorder, bipolar disorder, anxiety disorder, and depressive disorder have not been met.  38 U.S.C.A. §§ 1110 , 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a January 2011 letter which was sent prior to the initial unfavorable decision in March 2011.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A subsequent development letter was sent to the Veteran in May 2016 after the reopening of his claim.

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159  (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of his claim for service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include VA medical records, VA examination reports, private treatment records and statements of the Veteran.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination regarding his psychiatric disorder in July 2016.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, was informed of and documented the relevant facts regarding the Veteran's medical history and current status, and conducted a physical examination.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.  Thus, the Board finds this examination report to be adequate.   See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As noted in the Introduction, this case was previously remanded in February 2016 after the Board found that the Veteran submitted new and material evidence.  The remand instructed the RO to obtain any outstanding medical records from the Veteran, to provide a VA examination to determine the nature and etiology of the Veteran's psychiatric disorder, to obtain the Veteran's personnel records, and to readjudicate the claim.  The specified records were obtained and added to the Veteran's file, the Veteran was provided a VA examination in July 2016, and the claim was subsequently readjudicated.  The Veteran was sent a Supplemental Statement of the Case in October 2016.  In light of the foregoing, the Board finds that there has been substantial compliance with its February 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  Furthermore, the Veteran's representative submitted a Due Process Waiver in October 2016.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained relating to his claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

LEGAL CRITERIA

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  If this burden is met, then the veteran is not entitled to service-connected benefits.  

Also, in July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
FACTS

The Veteran asserts that his psychiatric disorder is a result of his military service.  Private treatment records show that the Veteran was in a motor vehicle accident in May of 1977 during which he sustained a cerebral concussion and post-traumatic amnesia.  (See provider notes, Vanderbilt Hospital, May 1-5, 1977).  The Veteran's military entrance physical examination showed no cognitive or psychiatric abnormalities, and the Veteran denied any behavioral health issues.  (See service entrance examination, August 1977).  The Veteran waived his discharge examination by indicating that his health had not changed.  (See Personnel records, November 1977.)  

The Veteran's personnel records showed that he was discharged for failure to adjust to military life, and contain a statement that the Veteran was removed from the firing range for being a safety hazard because he had not zeroed a weapon or loaded a magazine properly.  The records show that the Veteran showed comprehension and motivation difficulties in service, and that he reported wanting to quit the Army.  (See Personnel records, October-November 1977.)  

The Veteran presented a few differing accounts regarding the alleged in-service event that the Veteran contends caused his psychiatric disorder.  The Veteran stated at his October 2015 hearing that his behavioral symptoms manifested in service when he received a breakup letter from his girlfriend, after which he pushed a man.  The Veteran submitted a stressor statement in an April 2013 statement in support of claim in which the Veteran reported that upon his arrival at boot camp, he began to feel "crazy" as the drill Sergeants yelled at him and played mind games.  The Veteran stated in his October 2015 hearing testimony that his head was stepped on and walked over during boot camp on a flight of stairs.  He also reported having a nervous breakdown in the military during the hearing.

The Veteran's medical record shows an extensive post-military history of hospitalizations for psychiatric and substance abuse disorders.   These records also frequently indicate homelessness and incarceration.  (VAMC records, March 1986 - January 2011).  The Veteran was seen for neurological testing in March 4, 1997 at Bellevue hospital and on January 15, 2002 at the VA.  The providers from both hospitals reported very poor testing results.  Dr. M.K., a neuropsychologist reported that the results were "consistent with a presentation characterized by malingering." (See provider notes, Dr. M.K. January 15, 2002.)

A head injury screening was conducted at the Denver VA Medical Center on October 27, 2011 by J.M., which documented the Veteran's self-report of a previous head injury while playing high school football, during which he sustained a loss of consciousness, and the Veteran reported experiencing headaches, difficulty remembering things, difficulty managing stress and ringing in the ears following this event.  The Veteran also reported that he was injured in a car accident while driving in Tennessee at age 19.  He indicated that he hit his head and said others told him his car hit a tree and that he was unconscious for 15.5 hours.  The Veteran reported experiencing headaches, difficulty remembering things, difficulty managing stress/emotions and irritability following this event.  The Veteran also reported four head injuries occurring after his military service.  (See Medical treatment Records, Denver VA Medical Center on October 27, 2011).

A psychiatric resident, Dr. A.H., wrote two letters in support of the Veteran's claim in November 2012 and April 2013, stating that the bi-polar disorder manifested during the Veteran's military service, and that it was her understanding that the Veteran received a medical discharge due to mental illness.  An undated statement was submitted from psychiatric resident Dr. M.P., indicating that the Veteran's illness manifested in military service and was "apparently" triggered by the stress of military training.  However, previous notes from Dr. M.P. state that the Veteran appeared to be grandiose and an inconsistent historian.  (Provider note, Dr. M.P., July 2013).  Provider M.S. documented that the Veteran requested a nexus letter from her, and she noted that the Veteran had a diagnosis of bi-polar disorder, but she could not attribute the disorder to military service other than suggesting that people with bi-polar often do better in low stress environments, so she felt it was possible that the stress of military life could have altered the course of the illness.  

The Veteran submitted four buddy statements.  (See buddy statement from the Veteran's Brother, August 2012, a buddy statement signed by three of the Veteran's sisters in August 2012, a buddy statement signed by T.W., February 2011, and a buddy statement from H.G., 2008).  The buddy statement from the Veteran's brother states that the Veteran's brother believes that the Veteran's car accident and stress that the Veteran experienced while serving in the military created the medical issues which impair the Veteran's thinking.  The buddy statement from the Veteran's sisters states that the Veteran's mental state has not been normal since the military and that the Veteran was in a coma and has been admitted to many hospitals because of his bi-polar disorder.  The February 2011 buddy statement from T.W. states that the Veteran was not the same after returning from the military, and that the Veteran showed personality changes, mood changes, aggression, and an inability to concentrate.  The buddy statement then alleged that the Veteran was in a car accident after returning home from the military.  The statement submitted by H.G in 2008 stated that the Veteran was a good student and athlete in his youth. 

The Veteran was administered a VA examination in July 2016 to determine the nature and etiology of his acquired psychiatric and neuropsychiatric disorders.  The examiner presented an extremely thorough rationale, which addressed the Veteran's examination, hearing testimony, VA, service, and private treatment records, service treatment and personnel records, buddy statements, and other nexus opinions. 

The examiner concluded that it is clear and unmistakable that the Veteran entered the military with a pre-existing neurocognitive disorder arising from his MVA related injury, and that there is absolutely no scientific reason to believe that the stress of the military would cause such a significant and long lasting impairment.  The examiner further opined that it is clear and unmistakable that the neurocognitive disorder was not aggravated beyond the natural progress of the disorder by his active military service, because by the time the Veteran entered the military, he was already past the acute phase of the injury.  The examiner added that the Veteran showed no symptoms of a mood disorder in the military, and that the Veteran was not diagnosed with bi-polar disorder or a depressive disorder until 1986, and that the lack of motivation shown by the Veteran during his military time was likely due to the frustrations of the Veteran resulting from his cognitive impairment.  The examiner maintained that the Veteran's current diagnosis of Bipolar was based on grandiosity, aggression, and psychotic symptoms.  None of those symptoms were documented in service.  Apathy was noted, but in the context of his failure in military training it was expected that he would not be motivated to continue. The symptoms eventually diagnosed as depression and bipolar were not documented until 9 years later.  By then, the Veteran had been involved in significant drug use.  The examiner maintained that given the timing of onset of his mood/bipolar symptoms in concert with the emergence of his heavy drug use, it was most likely that the precipitant for his Bipolar Disorder was the drug use acting on a pre-disposing brain injury from the TBI.  The examiner observed that numerous clinicians over the years had noted a direct correlation between his bipolar symptoms and his drug use.  The examiner noted that the Veteran presented lay testimony that he had a nervous breakdown in service, and that he seemed quite sincere in his belief that the military experience was the root of his mental troubles. The examiner, however, indicated that the clinical and administrative records were not consistent with that belief.  No significant mood symptoms were reported in service or in the years immediately afterward.  The examiner maintained that the Veteran's own account of what happened in service was, at best, unreliable at times. In the past he had reported being medically discharged, which was untrue, and his descriptions of the inciting events for his discharge had varied widely.  He had alternately reported the stress of digging foxholes, throwing a man off a balcony (which he later denied), and getting a "dear John" letter.  The examiner observed that the Veteran's personnel records clearly stated that his discharge was recommended in the context of cognitive impairment and being a danger to others on the firing line because of his inability to understand and safely use his military weapon.  The examiner added that the "depressive neurosis" referenced in the opinion request was best diagnosed as Bipolar disorder.

ANALYSIS

Competent evidence of a current disability is the first of three elements that must be shown in order to prevail on the issue of service connection.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Veteran has a history of treatment for a neurocognitive disorder, bipolar disorder, anxiety disorder, and depressive disorder.  See provider treatment notes, VAMC Feb. 8, 2005.  The VA examination in July 2016 stated that the Veteran has a current diagnosis of bi-polar disorder and neurocognitive disorder.  A history of depression NOS was noted but ruled out in Denver VAMC progress notes from March 2015 to August 2016.  The Veteran was previously diagnosed with alcohol and other substance use disorders, but these disorders are documented to have been in remission since 2012.  (See VA examination, July 2016).  Therefore, the Veteran has shown that he meets the first required element for service connection, a current diagnosis.

The second element required to show service connection requires evidence of an in-service occurrence or aggravation of a disease or injury.  Id.  As stated above, the Veteran has provided varying accounts regarding his in-service event.  The Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran provided a statement about pushing a man off of a balcony and breaking his legs, which recounted in a later statement as pushing a man but not really hurting him.  See July 2016 VA Examination, citingVAMC provider note, December 1, 2010 and October 2015 Hearing transcript.  These varying reports show inconsistencies of statements made by the Veteran.  The Veteran also stated that he was stepped on and kicked during a boot camp exercise.  (Hearing testimony, October 2015).  No medical reports show this incident, and the Veteran did not mention the alleged occurrence upon his discharge, at which time he issued a statement that his health had not changed.  (Personnel Records, November, 1977).  The first instance in which the Veteran mentioned being kicked and stepped on was during his hearing testimony in October 2015, approximately 38 years after his discharge.  The Board draws a reasonable inference that the Veteran would most likely have included the incident in his previous reports of the in-service events had it been consistent with his experience.  The Veteran was documented by a medical professional to be a poor historian.  See July 2013 medical record from Dr. M.P.  
As the Veteran has offered multiple differing accounts regarding the cause/onset of his alleged mental disturbance, he cannot be deemed a reliable historian.  For these reasons, the Board places greater probative value on the evidence contemporaneous to the Veteran's service (i.e., service treatment records and service personnel records) in regard to the determination of what in-service events actually occurred during the Veteran's service and the status of the Veteran's mental health in service.  
The second prong of service connection, an in service event, has been established to the extent shown in the service treatment and personnel records.  

The third requirement to establish a service connection claim is competent evidence of a nexus, or link, between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Veteran asserts that his neurocognitive disorder was caused or aggravated by his military service.  Here, there is no evidence that at entry, there was any defect, infirmity, or disorder with regard to a cognitive disorder on objective examination.  The service entrance examination is negative for cognitive or psychiatric abnormality.  Thus, the Veteran is entitled to a presumption of soundness.

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court indicated that "a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness."  The Court held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Thereafter, the Federal Circuit explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The Federal Circuit held that contemporaneous evidence of treatment is not required to rebut the presumption of soundness.  In Harris, the Federal Circuit found that all medically accepted evidence can be considered, including a recorded medical history. 

The VA medical opinion from July 2016 is probative regarding the determination that the Veteran's neurocognitive disorder preexisted service.  The Board finds that the probative evidence constitutes clear and unmistakable evidence that the neurocognitive disorder existed prior to service entrance.  

The Board further finds that there is clear and unmistakable evidence demonstrating that the preexisting neurocognitive disorder was not aggravated by service.  The VA examiner opined that the head injury from the Veteran's car accident is the far more likely cause of the neurocognitive impairment, as the timeline offered by the Veteran suggests that he left college soon after the head injury, despite having been successful up until that point, and that the cognitive effects of TBI are expected to be at their worst initially after the injury event, and are not expected to worsen over time.  The examiner further opined that the expected clinical course of TBI residuals shows that the Veteran's cognitive symptoms would have been present prior to military service at a level equal to or greater than the level of cognitive symptoms he had in the military, and that it is likely that his cognitive symptoms were not appreciated as much prior to service because he was not facing situations where he was cognitively challenged during those five months. 

The Veteran contends that his neurocognitive disorder was caused or aggravated in service.  However, the medical evidence does not support his contentions.  Since the nexus question presented in this case involves complex medical determinations, the medical assessments are more probative than the Veteran's lay assertions.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  Cohen v. Brown, 10 Vet. App. 128  (1997).  The Board attaches significant probative value to the July 2016 VA opinion, as it is well reasoned, detailed, consistent with the other evidence of record, and included review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the record and the thoroughness and detail of the opinion).

The Board therefore finds that there is clear and unmistakable evidence that the preexisting neurocognitive disorder was not aggravated by service.  Accordingly, because there is clear and unmistakable evidence that the Veteran's neurocognitive disorder preexisted service and clear and unmistakable evidence that it was not aggravated during service, the presumption of soundness is rebutted.  Consequently, service connection is not warranted. 

The Board further finds that the currently diagnosed bi-polar disorder, a depressive disorder, and anxiety disorders are not attributable to service and were not manifest during service as the probative 2016 VA opinion concluded that there was no etiological nexus.  The Veteran submitted three positive medical nexus opinions; however, the Board does not find these opinions to have significant probative value.  A psychiatric resident, Dr. A.H., wrote two letters in support of the Veteran's claim in November 2012 and April 2013, stating that the bi-polar disorder manifested during the Veteran's military service, and that it was her understanding that the Veteran received a medical discharge due to mental illness.  The Veteran did not receive a medical discharge from the military, and the service records are silent for any psychiatric diagnosis during the Veteran's service.  Therefore, the Board places no probative value on the opinion as it was based on an inaccurate factual premise, i.e., that the Veteran received a medical discharge from the military due to mental illness.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).

Provider M.S. documented that the Veteran requested a nexus letter from her, and she noted that the Veteran had a diagnosis of bi-polar disorder, but could not attribute the disorder to military service other than suggesting that people with bi-polar often do better in low stress environments, so she felt it was possible that the stress of military life could have altered the course of the illness.  (See Provider treatment notes, October 9, 2015).   The Board finds that this opinion is speculative in nature, as it articulates a possibility rather than a likelihood.  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to "nonevidence" neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty, and noting that the use of the term "could," without other rationale or supporting data, is speculative); Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative).

Dr. M.P. submitted an undated statement on behalf of the Veteran that indicates that the Veteran's illness manifested during his military service and was "apparently" triggered by the stress of military training.  However, no rationale was included for this statement.  (See letter, Dr. M.P., stamped October, 2015).  To the extent that this report amounts to a nexus opinion regarding the etiology of the Veteran's psychiatric disorder, the opinion has very little probative value because it is unsupported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In contrast, the July 2016 VA examiner provided a thorough rationale, and considered each of the positive nexus opinions above, in which the examiner provided a fully articulate, well-reasoned, and sound argument for a negative nexus opinion.  Therefore, the Board affords the VA's negative nexus opinion great probative weight when compared to the other opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board has considered the Veteran's own opinion and his buddy statements which he submitted which allege that his psychiatric disorder resulted from or was aggravated from in-service events.  The issue of whether a lay person is competent to diagnose a psychiatric disorder and opine as to its cause is not unique to veterans law.  See generally Restatement (Third) of Torts: Phys. & Emot. Harm, § 4 (2010) (reviewing evidentiary rulings on proving the existence of emotional harm and its likely causes from several jurisdictions).  To the extent that other courts have addressed the weight to be given to lay evidence on this issue, the Board finds the logic and reasoning of these cases useful.  Generally, courts have required objective indicia or "some guarantee of genuineness" sufficient to verify the existence of a mental injury or emotional harm.  Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975).  The rationale given for this rule is that mental disturbance is easily simulated.  The requirement of objective indicia may be met by clear medical proof of the existence of the claimed injury.  The Board concludes that this rule is compatible with the veterans benefits system.  VA regulations already require medical proof that psychoses and posttraumatic stress disorder are diagnosed in conformity with the medical standards contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder, Fifth Ed.  See 38 C.F.R. §§ 3.304(f), 3.384, 4.125(a) (2015).  Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists, and to its cause.  Here, the most probative medical opinion evidence shows that the Veteran does not have a chronic acquired psychiatric disability related to service.  

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding that the Veteran's current psychiatric disorder is of service origin.  Accordingly, the Board determines that the claim of entitlement to service connection for a psychiatric disorder must be denied.  In reaching this determination, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include a neurocognitive disorder, bipolar disorder, anxiety disorder, and depressive disorder is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


